Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/21/22, 2/22/22, 5/13/22 and 8/9/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- of U.S. Patent No. 11,231,584. Although the claims at issue are not identical, they are not patentably distinct from each other because
Regarding claim 21 of the instant application, 
Claim 21 of Instant application:
Claim 1 of US Patent 11,231,584
21. (New) A head-mounted display system comprising: 


a light source comprising a plurality of spatially distinct light output locations; 
a spatial light modulator configured to modulate light from the light source; 

1. A head-mounted display system comprising:
a frame configured to mount on a viewer;

a light source comprising a plurality of spatially distinct light output locations; 
a spatial light modulator configured to modulate light from the light source; and 
projection optics configured to direct light from the spatial light modulator for propagation into an eye of a viewer, wherein the display system is configured to display a virtual object on a depth plane by injecting a set of parallactically-disparate intra-pupil images of the virtual object into the eye, 

projection optics mounted on the frame and configured to direct light from the spatial light modulator for propagation into an eye of a viewer, wherein the display system is configured to display a virtual object on a depth plane by injecting a set of parallactically-disparate intra-pupil images of the object into the eye within a flicker fusion threshold, wherein the display system is further configured to:
wherein injecting the set of parallactically-disparate intra-pupil images comprises changing a path of light from a light source to the spatial light modulator of the head-mounted display by activating different ones of the light output locations to increase a magnitude of parallax disparity between the parallactically-disparate intra-pupil images as the virtual object decreases in perceived distance to the viewer.
increase a lateral separation between activated ones of the light output locations to increase a magnitude of parallax disparity between the parallactically-disparate intra-pupil images of the set of parallactically-disparate intra-pupil images to change a depth plane of the object from a farther depth plane to a closer depth plane to the viewer; and decrease a lateral separation between activated ones of the light output locations to decrease a magnitude of parallax disparity between the parallactically-disparate intra-pupil images of the set of parallactically-disparate intra-pupil images to change a depth plane of the object from a closer depth plane to a farther depth plane to the viewer.


	As illustrated in the table above, it appears that each and every limitation of claim 21 of the instant application is met by the limitations of claim 1 of US Patent No. 11,231,584. The ability to increase and decrease the distance between the light output locations to adjust the disparity between the parallactically-disparate intra-pupil images is narrow than and encompasses the limitations to “changing a path of light from a light source to the spatial light modulator of the head-mounted display by activating different ones of the light output locations”. Therefore, with each and every portion of the limitations being met, Double Patenting rejections is applied.
	Dependent claim 22 of the instant application corresponds to claim 1 of US Patent No. 11,231,584.
Dependent claim 23 of the instant application corresponds to claim 1 of US Patent No. 11,231,584. 
Dependent claim 24 of the instant application inherits the deficiencies of claim 21 of the instant application. 
Dependent claim 25-26 of the instant application corresponds to claim 1 of US Patent No. 11,231,584.
Dependent claim 27 of the instant application corresponds to claims 20-21 of US Patent No. 11,231,584.
Dependent claim 28 of the instant application corresponds to claim 20 of US Patent No. 11,231,584.
Dependent claim 29 of the instant application corresponds to claim 24 of US Patent No. 11,231,584.
Dependent claim 30 of the instant application inherits the deficiencies of claim 21 of the instant application. 
Dependent claim 31 of the instant application corresponds to claim 29 of US Patent No. 11,231,584.
Dependent claim 32 of the instant application corresponds to claim 6 of US Patent No. 11,231,584.
Dependent claim 33 of the instant application corresponds to claim 9 of US Patent No. 11,231,584.
Dependent claim 34 of the instant application corresponds to claim 9 of US Patent No. 11,231,584.
Dependent claim 35 of the instant application corresponds to claim 13 of US Patent No. 11,231,584.
Dependent claim 36 of the instant application corresponds to claim 15 of US Patent No. 11,231,584.
Dependent claim 37 of the instant application corresponds to claim 33 of US Patent No. 11,231,584.
Dependent claim 38 of the instant application corresponds to claim 1 of US Patent No. 11,231,584.
Dependent claim 39 of the instant application corresponds to claim 20 of US Patent No. 11,231,584.
Dependent claim 40 of the instant application corresponds to claim 20 of US Patent No. 11,231,584.
Allowable Subject Matter
Claims 21-40 would be allowable if the double patenting rejections above are overcome.
The limitations in claim 21 is similar to claims 1 and 30 of US Patent No. 11,231,584 and would inherit the same basis for allowance over any prior art, or any potential combinations thereof. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GELEK W TOPGYAL whose telephone number is (571)272-8891. The examiner can normally be reached M-F (9:30-6 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GELEK W TOPGYAL/           Primary Examiner, Art Unit 2481